that related back to the original complaint. Respondent did so and it
                appeared that the complaint remained pending in the family court. It
                thus did not appear that the family court had entered a final, written
                judgment adjudicating all the rights and liabilities of the parties in this
                matter. See NRAP 3A(b)(1); Lee     V.   GNLV Corp., 116 Nev. 424, 426, 996
                P.2d 416, 417 (2000). And although the family court certified its
                November 14, 2014, order as final, the certification was improper because
                it did not completely remove a party from the action and was thus not
                amenable to NRCP 54(b) certification.       See Taylor Constr. Co. v. Hilton
                Hotels, Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984) (a court
                cannot create finality through NRCP 54(b) certification when an order is
                not amenable to certification). Where it did not appear that a final written
                order had been entered, it also did not appear that the family court order
                awarding attorney fees and costs was appealable as a special order after
                final judgment under NRAP 3A(b)(8).
                            In his response to this court's order, appellant concedes that
                the family court proceedings are ongoing. He nevertheless contends that
                the November 14, 2014, order is a final judgment because it resolves the
                single issue that was the basis for the transfer to family court. Appellant
                also asserts that at the time the November 14, 2014, order was entered, no
                valid complaint existed in family court. We disagree.
                            The amended complaint was filed in the family court on
                October 30, 2014. It does not appear that any court order declared the
                complaint void or otherwise resolved the amended complaint. The claims
                asserted in the amended complaint were thus pending at the time the
                November 14, 2014, order was entered such that that order is not a final
                judgment. To the extent appellant argues that the amended complaint

SUPREME COURT
      OF
    NEVADA


DR 190A    e                                            2
                     should be treated as void in the absence of a court order declaring it to be
                     void, he provides no support for such treatment and we decline to do so.
                                 Because claims remain pending in the family court, neither
                     the October 30, 2014, "Order on Plaintiffs Motion for Declaratory
                     Judgment Regarding Marital Status" nor the November 14, 2014,
                     "Amended Order on Plaintiffs Motion for Declaratory Judgment
                     Regarding Marital Status" is a final judgment pursuant to NRAP 3A(b)(1).
                     See also NRS 30.090 (declaratory judgments "may be reviewed as other
                     orders, judgments and decrees"). And no other statute or court rule
                     provides for an appeal from an order resolving a motion for declaratory
                     judgment regarding marital status.       See NRAP 3A(b) (listing orders and
                     judgments from which an appeal may be taken); see also Taylor Constr.
                     Co. v. Hilton Hotels, 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984) (noting
                     that this court generally has authority to consider an appeal only when
                     authorized by statute or court rule). Accordingly, we conclude that we
                     lack jurisdiction over the appeal in Docket No. 66978.
                                 In the absence of a final judgment, the family court order
                     awarding attorney fees and costs is not substantively appealable as a
                     special order after final judgment, NRAP 3A(b)(8), and no other statute or
                     court rule provides for an appeal from such an order.      See NRAP 3A(b)
                     (listing orders and judgments from which an appeal may be taken); see
                     also Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 209, 678 P.2d 1152,
                     1153 (1984) (noting that this court generally has authority to consider an
                     appeal only when authorized by statute or court rule).




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    .40to
                          We thus also conclude that we lack jurisdiction over the appeal in Docket
                          No. 67156, and we
                                     ORDER these appeals DISMISSED.'




                                                 Saitta



                          Gibborrs                                 Pickering




                          cc: Hon. Gayle Nathan, District Judge
                               Robert E. Gaston, Settlement Judge
                               Neil J. Beller, Ltd.
                               Brennan Legal Counsel Group, PLLC
                               Eighth District Court Clerk




                                'Given these dismissals, appellant's motions for a stay pending
                          appeal in Docket No. 66978 and to consolidate theseS appeals and the
                          appeal in Docket No. 66968 are denied as moot. Appellant's motions to
                          seal the documents attached to his responses to the order to show cause
                          are granted. Cf. SRCR 7. The clerk of this court shall file the exhibits
                          received on March 18, 2015, in Docket No. 66978, and March 24, 2015, in
                          Docket No. 67156, under seal.

SUPREME COURT
          OF
      NEVADA


(0) I 9471)    c.E4rfro
                 .
                                                             4